ANSTEAD, Judge,
concurring specially:
I agree with the majority that any reference by a police officer at trial to appellant’s photograph as being among those contained in a “photo album that we keep in the robbery squad” was not sufficiently egregious to mandate the granting of a mistrial. See e.g. Loftin v. State, 273 So.2d 70 (Fla.1973); Anderson v. State, 230 So.2d 704 (Fla.1973); Willis v. State, 208 So.2d 458 (Fla. 1st DCA 1968). However, I must concede that our conclusion appears to conflict with the holding in Jones v. State, 194 So.2d 24 (Fla. 3d DCA 1967) wherein that court held that a similar remark was sufficiently egregious to mandate a new trial. But see Williams v. State, 233 So.2d 428 (Fla. 3d DCA 1970) (holding that any such error was harmless).